       Case: 1:19-cv-01610 Document #: 75 Filed: 05/31/19 Page 1 of 3 PageID #:845




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  CHRISTOPHER MOEHRL, on behalf of
  himself and all others similarly situated,
                                                      Case No.: 1:19-cv-01610
                  Plaintiff,
                                                      Honorable Andrea R. Wood
  v.
                                                      Magistrate Judge M. David Weisman
  THE NATIONAL ASSOCIATION OF
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., RE/MAX HOLDINGS, INC., and
  KELLER WILLIAMS REALTY, INC.,

                   Defendants.



                       MOTION FOR LEAVE TO WITHDRAW
                  APPEARANCE OF ATTORNEY ELIZABETH A. FEGAN

         Pursuant to Local Rule 83.17, Elizabeth A. Fegan hereby moves this Court for leave to

withdraw as counsel for Plaintiff, Christopher Moehrl, on behalf of himself and all others

similarly situated (“Plaintiff”), and in support thereof states as follows:

         1.     Plaintiff retained the law firm Hagens Berman Sobol Shapiro, LLP (“Hagens

Berman”) as his legal representation in this case.

         2.     On March 6, 2019, Steve W. Berman, managing Partner of Hagens Berman, filed

an Appearance as counsel on behalf of Plaintiffs. (Dkt. 4).

         3.     On April 3, 2019, Elizabeth A. Fegan filed an Appearance as counsel on behalf of

Plaintiff. (Dkt. 30).

         4.     Additionally, on April 24, 2019, Daniel J. Kurowski filed an Appearance as

counsel on behalf of Plaintiff. (Dkt. 55).
    Case: 1:19-cv-01610 Document #: 75 Filed: 05/31/19 Page 2 of 3 PageID #:846




        5.     Elizabeth A. Fegan’s last day of employment with Hagens Berman was May 30,

2019.

        6.     Plaintiff will continue to have legal representation by attorneys Steve W. Berman

and Daniel J. Kurowski of Hagens Berman.

        Accordingly, Elizabeth A. Fegan respectfully requests that the Court terminate her

appearance on behalf of Plaintiff, Christopher Moehrl, on behalf of himself and all others

similarly situated, and for such further relief this Court deems just and proper.



DATED: May 31, 2019                           Respectfully submitted,

                                              HAGENS BERMAN SOBOL SHAPIRO LLP

                                              By /s/ Elizabeth A. Fegan

                                              Elizabeth A. Fegan
                                              Daniel J. Kurowski
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              455 N. Cityfront Plaza Dr., Suite 2410
                                              Chicago, IL 60611
                                              Telephone: (708) 628-4949
                                              Facsimile: (708) 628-4950
                                              beth@hbsslaw.com
                                              dank@hbsslaw.com

                                              Steve W. Berman
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              1301 Second Avenue, Suite 2000
                                              Seattle, WA 98101
                                              Telephone: (206) 623-7292
                                              steve@hbsslaw.com


                                              Attorneys for Plaintiff Christopher Moehrl, on
                                              behalf of himself and all others similarly situated




                                                -2-
    Case: 1:19-cv-01610 Document #: 75 Filed: 05/31/19 Page 3 of 3 PageID #:847




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed

electronically on the 31st day of May, 2019. Notice and a copy of this filing will be served upon

all counsel of record by operation of the Court’s CM/ECF electronic filing system.


                                             /s/ Elizabeth A. Fegan
                                                 Elizabeth A. Fegan




                                               -3-
